UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 26, 2007 UNIVERSAL FOG, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-51060 86-0827216 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Registrant’s telephone number, including area code: (602) 254-9114 Harbin Humankind Biology Technology Co. Limited 168 Binbei Street Songbei District, Harbin City Heilongjiang Province, People’s Republic of China (Address of principal executive offices) 1808 South 1st Avenue Phoenix, AZ 85003 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Table of Contents CURRENT REPORT ON FORM 8-K UNIVERSAL FOG, INC. TABLE OF CONTENTS Page Item 5.01. Changes in Control of Registrant 3 The Securities Purchase Agreement and Asset Purchase and Sale Agreement 3 Organizational Charts 4 - 5 Description of Universal Fog’s Business 6 Description of the Business of Harbin Humankind 8 Management’s Discussion and Analysis or Plan of Operations 14 Risk Factors 17 Security Ownership of Certain Beneficial Owners and Management 23 Directors and Executive Officers 23 Executive Compensation 24 Certain Relationships and Related Transactions 26 Description of Securities 26 Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers 27 Item 5.06. Change in Shell Company Status 27 Item 9.01. Financial Statements and Exhibits 28 - 2 - Table of Contents Item 5.01 Changes in Control of Registrant The Securities Purchase Agreement and Asset Purchase and Sale Agreement Introduction In this transaction, Sun Xin, a citizen and resident of Harbin, Heilongjiang Province, the People’s Republic of China (the “Buyer”), has acquired 51.53% of the total issued and outstanding shares of common stock of Universal Fog, Inc., a Delaware corporation (the “Company”), and registrant pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), from Thomas Bontems, a citizen and resident of Phoenix, Arixona, United States of America (“Bontems”), and controlling shareholder of the Company. The Company plans to dispose of its assets and liabilities in a two-step process during the succeeding ninety days, in compliance with Section 271 of the Delaware General Corporation Law. The assets of the Company will be transferred to Universal Fog Systems, Inc., an Arizona corporation and an affiliate of Bontems (“Universal Fog Systems”), if, and only if, a share exchange transaction is completed with Mr. Sun’s company, China Health Industries Holdings Limited, a company organized and existing under the laws of the Hong Kong SAR of the People’s Republic of China (“China Health”). Prior to the share exchange Mr. Sun plans to cause the Company to consummate a reverse stock split of its common stock in a yet undetermined ratio. The Agreements On September 10, 2007, the Company, Bontems and Buyer entered into a Securities Purchase Agreement dated as of September 10, 2007 (the “Securities Purchase Agreement”), pursuant to which Buyer agreed to purchase from Bontems a total of 22,000,545 shares of common stock of the Company and the Company agreed to issue 2,061,200 shares of common stock of the Company to Buyer, representing an aggregate of 24,061,745 shares, or 51.53% of the total issued and outstanding shares of common stock of the Company on a fully-diluted basis.In addition, pursuant to the Securities Purchase Agreement, the Company and Universal Fog Systems entered into an Asset Purchase and Sale Agreement dated September 10, 2007 (the “Asset Purchase and Sale Agreement”) under which the Company agreed to transfer to Universal Fog Systems all of its assets and liabilities pursuant to two separate closings.In the Asset Purchase and Sale Agreement, Universal Fog Systems agreed to, among other things, defend, indemnify and hold harmless the Company and each of its officers, directors, shareholders, employees, counsel, agents and their respective successors and assigns from and against any debt, liability or other obligation of the Company arising (or relating to the period) after the Possession Date (as defined) relating to obligations assumed by Universal Fog Systems or expressly accepted by Universal Fog Systems in writing. The consummation of a two-phase closing under the Asset Purchase and Sale Agreement is expressly made a condition of the Buyer’s obligation to purchase the 22,000,545 shares of common stock of the Company. The Securities Purchase Agreement is attached as Exhibit 2.1 hereto, and the Asset Purchase and Sale Agreement is attached as Exhibit 2.2 hereto, and both are incorporated by reference herein. The conveyance of assets of the Company to Universal Fog Systems pursuant to the Asset Purchase and Sale Agreement is conditioned on the occurrence of a closing under a share exchange agreement (the “Proposed Share Exchange”) between the Company and China Health (including its wholly owned subsidiary, Harbin Humankind Biology Technology Co. Limited, a corporation organized and existing under the laws of the People’s Republic of China (“Harbin Humankind”)),which share exchange agreement has not been negotiated nor the terms agreed upon to date.The Proposed Share Exchange must occur first to enable the Company to transfer its assets to Universal Fog Systems in compliance with the requirements of Section 271 of the Delaware General Corporation Law.However, while it is management’s intention to consummate the Proposed Share Exchange, there can be no assurances that the Proposed Share Exchange will be consummated or that a share exchange agreement will be signed, nor that the assets of the Company will be transferred from the Company to Universal Fog Systems.It is contemplated that pursuant to the Proposed Share Exchange that China Health will become a wholly owned subsidiary of the Company, and Harbin Humankind will become an indirect wholly owned subsidiary of the Company, in exchange for the issuance to Sun Xin of a negotiated amount of shares of common stock of the Company. In connection with these arrangements, Buyer has granted Bontems a Proxy to vote the 24,061,745 shares which Buyer owns at any special or annual meeting of shareholders of the Company in his sole discretion in order to protect Bontems interests pending the transfer of assets to Universal Fog Systems. Such Proxy will terminate if, and when, a closing occurs under the proposed share exchange agreement.A copy of the Proxy is attached hereto as Exhibit 2.3 and is incorporated by reference herein. The Buyer also intends to use his best efforts to effect a reverse stock split of the common stock of the Company prior to consummating the Proposed Share Exchange. The nature and ratio of the reverse split has not been determined to date, but the Buyer should have sufficient voting power under Delaware law to cause the reverse stock split to happen. There can be no assurances that a reverse stock split will in fact be consummated, but the Buyer’s current intention is to pursue one in the near future. As a result of the purchase of a majority of the Company’s common stock, the Buyer has acquired majority control of the outstanding common stock of the Company and intends to appoint its members to the Board of Directors after the existing members have resigned and in compliance with Section 14f-1 of the Exchange Act.At such time, the Buyer shall be in full control of the Company’s Board of Directors within the meaning of Rule 405 under the Securities Act of 1933, as amended (“Securities Act”). For example, at Closing, the officers of the Registrant have tendered their resignations to the Board of Directors, and Sun, Xin, was appointed Chairman, CFO and Treasurer; Thomas Bontems, CEO, and Ma, BaoSen, President and Secretary. Also at Closing, Hall Ewing resigned from his position as a director of the Registrant, and Sun Xin was appointed as a Director of the Registrant to fill the vacancy created thereby. An information statement on Schedule 14F-1 will be filed with the Commission and mailed to shareholders of the Company of record, and Thomas Bontems will resign as CEO and a Director on the closing of the Proposed Share Exchange, and he will be replaced by Ma Baosen, Hu Zhi and Sun Kai, who will fill existing seats on the Board. The amount of funds used by the Buyer to acquire control amounted to $500,000 in cash, which was paid to Bontems to acquire the 22,000,545 shares of common stock of the Company and as consideration for the issuance of 2,061,200 new shares. The source of funds used by the Buyer was derived from the private financial resources of the Buyer. Control will be assumed from Thomas Bontems, currently the Chairman and Chief Executive Officer of the Company. As mentioned above, Bontems has agreed to arrange for the directors and officers of the Company to resign, in compliance with Section 14f-1 of the Exchange Act. - 3 - Table of Contents As of the date of the Securities Purchase Agreement there are no material relationships between the Registrant or any of its affiliates and China Health or Harbin Humankind, other than in respect of the Securities Purchase Agreement. The foregoing description of the Securities Purchase Agreement and Asset Purchase and Sale Agreement does not purport to be complete and is qualified in its entirety by reference to the complete text of each such agreement, which are filed as Exhibits 2.1 and 2.2 hereto and incorporated herein by reference. As used in this Current Report on Form 8-K, all references to the “Company,” “we,” “our” and “us” for periods prior to the closing of the Securities Purchase Agreement refer to Harbin Humankind, and references to the “Company,” “we,” “our” and “us” for periods subsequent to the closing of the Securities Purchase Agreement refer to the Registrant and its subsidiaries. Information regarding the Company and Harbin Humankind, and the principal terms of the transactions consummated hereby are set forth below. Organizational Charts Set forth below is an organization chart of the entities that existed prior to the closing of the Securities Purchase Agreement and after the closing. Before Closing - 4 - Table of Contents After Closing - 5 - Table of Contents Description of Universal Fog’s Business Overview Universal Fog, Inc. was incorporated in the state of Arizona on July 11, 1996 and was the successor of the business known as Arizona Mist, Inc. which began in 1989. On May 9, 2005, Universal Fog, Inc. entered into a Stock Purchase Agreement and Share Exchange (effecting a reverse merger) with Edmonds 6, Inc. (Edmonds 6) and its name was changed to Universal Fog, Inc. (hereinafter referred to as either UFI or the Company). Edmonds 6 was incorporated on August 19, 2004 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. Pursuant to this agreement, Universal Fog, Inc. (which has been in continuous operation since 1996) became a wholly owned subsidiary of Edmonds 6. The Company began manufacturing systems for outdoor cooling in Arizona and quickly expanded to distribute throughout the United States. As the Company grew, so did the need for more efficient, more effective, and higher quality commercial grade products. All Universal Fog, Inc. high pressure fog systems are custom designed and manufactured for each specific application. We incorporate three different types of tubing in our systems enabling us to comply with nearly any design requirement. Our low profile 3/8” flexible nylon tubing utilizes our patented SLIP-LOK brass fittings allowing extreme versatility and easy installation. The use of 3/8” high-pressure nitrogenized copper is aesthetically very pleasing and enables us to conceal our mist lines behind walls, such as stucco, and meet certain building code requirements. In addition, we also produce systems using 3/8” stainless steel tubing, though copper systems are recommended, providing one of the most extensive product selections in the industry. The concept is inherent in nature, such as water vapor, clouds, and fog, which manifest due to the earth’s environment. Universal Fog, Inc. high pressure fog systems can create the same environment where and when you want it. Using normal tap water and pressurizing it to 800 PSI with our high-pressure pump modules, we force water through a series of patented brass and stainless steel nozzles creating a micro-fine mist or “fog”. With droplets ranging in size from 4 – 40 microns, the fog flash evaporates, removing unwanted heat in the process. Temperature drops up to 400 are typical in situations where high heat and low humidity exist. The concept of fog and its benefits have been in use for over 50 years. While most commonly known for cooling, fog can be used for a variety of applications. Principal Products and Services Universal Fog’s primary product is a misting system which consists of a high pressure pump assembled to specifications, mistline which comes in the form of nylon, copper or stainless steel which varies in length, various fittings for these systems and spray nozzles. This primary product is adapted to various specific applications including direct mount to homes, lighting fixtures, fog fans, umbrellas and others. Universal Fog performs the majority of the installations directly on site. The markets for these products follow: Cooling Systems & More The concept of fog and its benefits has been in use for over 50 years. While most commonly known for cooling, fog can be used for a variety of applications. Textiles, Knitting, and Weaving Maintain fiber moisture content, increase fiber tensile strength, reduce yarn breakage, control lint and cotton fly, reduce static electricity. Furniture and Woodworking Maintain wood moisture content; control warping, shrinking, splitting, delaminating, and glue joint separation; reduce dust control problems. Printing and Paper Control static electricity, improve ink performance, control dimensional stability of paper, achieve higher production speeds, keep ink from drying on rollers. Power Generation Increase gas turbine output with cooler inlet air; remove dust from air stream with less pressure drop than filters. - 6 - Table of Contents Dust Control and Air Scrubbing Super-small fog droplets are very effective for scrubbing dust and chemicals from air streams. Painting and Coating Control air conductivity for electro-static painting and coating, improve application of water-based paints. Odor Control Atomize emollients for odor reduction at waste treatment plants, livestock, or waste facilities. Food Processing Cool cooked foods before packaging. Humidify bread at rising stage. Cement Curing Humidifies without wetting to prevent leaching or cracking and create a stronger product. Special Effects Mimic smoke, rain forests and swamp effects, and use in place of haze for lasers or lighting; add to fountains. Cooling Fog systems for cooling can lower temperatures up to 350F. When used with fans, temperatures can be reduced by as much as 450F, which is ideal for outdoor patios, dairies, poultry houses, hog farms, etc. Humidity in Greenhouses Humidify propagation and storage areas for plants or vegetables. Apply insecticides and preservatives. Product Distribution Our products are distributed directly to consumers through the installation process. Universal Fog also distributes its products through exclusive and non-exclusive distributors and resellers which in turn perform product installs for final customer use. A small percentage of systems are purchased direct by the consumer as kits which get installed by the consumer or a local contractor. Typically these systems are of the nylon type. Competitive Landscape Universal Fog competes against several competitors both locally and nationally. Some are OEM’s while others are distributors. As is the case with many home improvement industries such as roofing, landscaping or HVAC, a consumer which is in the market for a misting system will obtain several quotations from 3 or 4 local misting companies prior to choosing a supplier. This business to consumer market is very price sensitive. The business to business market is less price sensitive. In this market, Universal Fog competes more on product offerings, quality, brand recognition, and reputation in the industry. Universal Fog has positioned itself as a higher cost, higher benefit competitor. Customer Concentration We work directly with the end consumers whenever we perform installs. Because of this, UFI will have a new customer for each product produced resulting in hundreds of new customers per year. As UFI continues to develop its distribution base, the number of customers that we deal with directly will decrease. It is our intention to deal more with landscapers, distributors, contractors and OEM’s in the future. Due to the substantial number of customers that UFI deals with we are not dependent on any single customer or group of customers. Distributors UFI has granted one exclusive distributor for the territory of Texas and Louisiana. All of our other distributors are independent and non-exclusive. We are seeking to expand our exclusive distributorships in the future. We have no franchises at this time. - 7 - Table of Contents Description of the Business of Harbin Humankind All references to the “Company,” “we,” “our” and “us” for periods prior to the closing of the Securities Purchase Agreement refer to Harbin Humankind, and references to the “Company,” “we,” “our” and “us” for periods subsequent to the closing of the Securities Purchase Agreement refer to the Registrant and its subsidiaries. Company Overview The Company primarily manufactures and distributes a variety of health food and healthcare products that it sells to pharmacies and through other outlets.One of its products planned for production is the RunChao Soft Capsule, which improves a skin condition known as chloasma, as well as other types of dry skin conditions. What We Do We manufacture our products at a facility located in Harbin Song Bei Qu Jin Xing Industrial Park.We package our product in bottles, plastic containers, aluminum foil bags and other convenient packaging. A flow chart of our manufacturing facility follows: - 8 - Table of Contents Our strategies for achieving continued success include: The Future Within next 10 years 1. Increase product coverage; achieve 20%-30% 2. Enter into the medicine, health product, health industry top 500 in China 3. Form a diversified management group 4. Create an internationally famous brand 5. Enter into the international market Our Business Plan (1) Future Sales and Profit Projections* Sales Profit Year 2007 18,000,000 RMB 3,000,000 RMB Year 2008 45,000,000 RMB 9,000,000 RMB Year 2009 120,000,000 RMB 20,000,000 RMB * These projections are based on aggressive sales results and cost containment results. There is no assurance that these projections will be met or that the Company will be profitable at all. In addition, these results assume that the Company is successful in its effort to raise capital in the United States and that adequate funding is available. These results are also based on implementing the strategies set forth below. (2) The strategies designed to meet our sales and profit targets · Manufacturing: improving the techniques and staff training; guaranteeing the high quality material supply; strengthening the working procedure controls; · Marketing: Adopt an effective and particular marketing mode o to enlarge the quantities of direct distributors o to build up the co-relationship with famous enterprises o to develop the marketing to the beauty parlor industry o to utilize internet marketing and e-business · Cost Control o perfecting regulations, system and procedure of operation o adopting mature and stable manufacturing techniques o guaranteeing the equipment is in good condition o controlling the production procedure strictly o reducing the waste of raw materials, have ready products for delivery o reducing expenses · Products distribution o integrate the existing product distribution system o control the existing marketing channel o add 3-5 new products to the market each year o develop new markets - 9 - Table of Contents Where We Will Do It The Company currently occupies 3,000 square meters of real estate, which it uses as its main manufacturing facility. Source of Revenues The projected revenues of our health food and healthcare products business will come from sales to customers who use the products for healthcare and beauty needs. Factors that affect sales volumes for our healthcare products · General health of the Chinese population · Attractiveness of supplements and health foods to the general population · Effectiveness of health foods in achieving desired results Factors that affect the prices for our beauty products · World economic environment · Industry operating rate, which is based on the supply and demand · Relative strength of the Chinese RMB Factors that affect sales volume for our beauty products include: · Chinese economic environment · Competition from other companies Factors that may affect the prices of our beauty products include: · Industry operating rate, which is based on the balance of supply and demand · Chinese and world economic environments The Market for Healthcare Products The health product industry is one of the mainstay industries in China, since it has a high level recognition and importance. Recently there have been new policies for health products, which control quality, manufacturing, manufacturing environments and techniques. With China’s large and aging population there will be a steady demand for healthcare and health food products. It is predicted that the healthcare and health food industry will flourish over the next 50 years. The World Healthcare Products Market a. Healthcare products market is more regulated and stable in developed countries. b. China has a huge market place and a large growth rate. c. China has the world’s largest population and will develop its own unique healthcare products d. Traditional Chinese medicine will continue to play a role. The Healthcare Products Market in China At present, the Chinese healthcare market is growing rapidly and the demand for Chinese medicine and healthcare products has doubled every year. The total product value in healthcare industry has exceeded world healthcare market sales and become the world’s fifth largest healthcare product market. According to certain estimates, by the year 2020 the size of China healthcare product market may exceed America’s healthcare market and become the number one largest healthcare market. Production: Approximately 5,500 healthcare manufacturers and companies have passed China’s GMP standards; this includes over 500 Sino-Foreign Joint Ventures.At present, China can produce approximately 40 chemical pharmaceutical preparations, approximately 4,000 varieties, and over 1,500 varieties of chemical pharmaceutical raw materials. Sales: At present, 80% of Chinese medicines are sold at hospitals and about 20% at retail drugstores. - 10 - Table of Contents The Healthcare Products Market in Heilongjiang Province, China The healthcare product industry is the major industry in Helongjiang Province. Harbin Pharmaceutical Group Health Technology has been the market leader in China for many years. Over the last 10 years products of the Harbin Pharmaceutical Group Sixth Pharm Factory, and Flaming Sun Group have been among the most popular healthcare foods and products in China. The Market for Beauty Products The World Beauty Products Market · Diversified distribution · The market has increased for male beauty products · Chinese Traditional Medicine beauty products have become more and more popular. · Beauty products have been distributed like medicines The Beauty Products Market in China · Beauty products have been distributed well in East China, South China, the Littoral and Beijing and Tianjin districts. · Some branded products are preferred in middle China, Northeast China, especially Heilongjiang Province because of its history, culture and climates conditions. · People from Beijing, Tianjin, Nanjing, Shanghai and Guangdong Province and Shenzhen typically use weight loss products. · So-called “liquid” beauty products have been more popular in Heilongjiang Province than other districts of China. The Beauty Products Market in Heilongjiang Province, China · In the last century with the culture impacts from Russia and Eastern Europe, ladies in Heilongjiang province began to accept the western lifestyle concept to pursue beauty · Climate is a factor in Heilongjiang Province since it can be extremely cold · Because of the cold climate in Heilongjiang Province women have in general spent more money on beauty products than in other districts in China. Competition in the Healthcare and Beauty Products Industry Our competitors manufacture products which we believe are inferior to ours. Nonetheless, we do have several competitors as follows: · Harbin DaZhong Pharmaceutical Co., Ltd. – has fewer varieties than we do and no marketing team. · Harbin ShenXinJianKang Co., Ltd. – Some of its products are manufactured by other companies, fewer products and lower quality. · Tsinghua Unisplendour Corporation Limited – high cost products, use a single agent for distribution Competitive Advantages and Strategy Advantages · The Company was the only enterprise that passed the Professional health product GMP standards in Heilongjiang Province. The other 3 or 4 companies are all medicine manufacturers. · The Company has more categories of products and a long production line. · The Company has low cost, low processing expenses and low transfer fees. · The Company has a strong and effective research and development team. · The Company is a self-owned enterprise, and has the support of the civil government. · The Company has a geographical advantage being located in Heilongjiang Province. - 11 - Table of Contents Growth Strategy The Company’s vision is to be a diversified manufacturer of healthcare products and health foods with sales of 120,000,000 RMB in sales by 2009.Management intends to grow the Company’s business by pursuing the following strategies: · Grow capacity and capabilities in line with market demand increases · Enhance leading-edge technology through continuous innovation, research and study · Continue to improve operational efficiencies · Further expand into higher value-added segments of the healthcare and beauty industry · Build a strong market reputation to foster and capture future growth in China Existing Equipment in Heilongjiang Province Our company owns many types of high tech production equipment and production lines.It is building a GMP production line for medicine. Sales and Marketing Healthcare Products Sales 1. We are the Official Sponsor Product for the 24th Winter Universiade at Harbin in 2009 2. We advertise in healthcare professional magazines to make our products more visible. 3. Members of our staff attend conferences and exhibitions 4. In order to generalize our products, our company will set up a charitable organization mainly serving aged people, who can use our products. 5. Set up Baolongtang Healthcare Chain Operation 6. We also use television and newspaper advertisement. Intellectual Property We have applied for the following trademarks: Runchao, Hui Zhong, Hui De, Wang Zu, Jia Shi Fen. In addition, our plans include patenting Runchao, which was applied for on March 15, 2005. The owner of this patent will be Harbin Humankind Biology Technology Co. Limited. Customers Sales For the twelve month period from June 30, 2006 through June 30, 2007, the Company achieved revenues of $16,864. The revenue was generated from approximately 10 customers with the following details: Name of Customer Products Sold % of Sales for the Period 1 Hei Long Jiang Jia Di Biology Technology Limited Liability Company Propolis, Soybean Isoflavone, Chinese Forest Frog Oil, Sea-Buckthorn Oil 15% 2 Harbin Zhong Tai Pharmaceutical Co., Ltd. Propolis, Soybean Isoflavone, royal jelly, Lobed Kudzuvine Root 12.5% 3 Ha Yao Group Medicine Supply & Marketing Company Bitter bee, Soybean Isoflavone, Chinese Forest Frog Oil, royal jelly 11.5% 4 Harbin Industry Yi Kang Biology Technology Co., Ltd. Propolis Aweto, propolis, Lecithin, Xin Gai Te 11.5% 5 Hei Long Jiang Tie Li Shan Special Local ProductCo., Ltd. Hairy Antler, Deer Heart blood, Deer Fetus, Chinese Forest Frog Oil 9.0% 6 Hei Long Jiang Jin Chen Ai Pu Kang Biology Technology Co., Ltd. Propolis Gingko,Tang Kang 8.0% 7 Hei Long Jiang Yi Chun Shan Special Local ProductCo., Ltd. Hairy Antler, Deer Heart blood, Deer Fetus, Chinese Forest Frog Oil 6.5% 8 Bei Jing Hong Bao De Long Trading Center Seal Oil, Xin Cheng Cao 5.5% 9 Ha Yao Group Shi Yi Tang Health Product Co., Ltd. Silver Bee, Lecithin, Xin Gai Te 5.0% 10 He Nan DaYu Pharmaceutical Co., Ltd. Xin Gai Te, Run Chao 4.5% 11 Other Customers 11.0% Total of Customers 100% - 12 - Table of Contents A brief summary of Hei Long Jiang Jia Di Biology Technology Limited Liability Company, our leading customer, follows: Hei Long Jiang Jia Di Biology Technology Limited Liability Company located in Sui Hua City in Hei Long Jiang province. It is a High-Tech Enterprise, they research and develop disinfectants and polymer products, and the representative of juridical person is Li Yu Min. It commenced operations in June. The group has five subsidiary companies: Hei Long Jiang Jia Di Heng Run Biology Technology Co., Ltd, Sui Hua Ge Run Sheng Ye Han Di Hei Tu Product catenation Economic Trade Co.,Ltd, Sui Hua Jia Di Biology Drinks Co., Ltd, Sui Hua Jia Di Biology Feeding Stuff Co., Ltd, and Sui Hua Jia Di
